Case 3:17-cv-00146-SDD-RLB Document 28 11/29/18 Page 1of2

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF LOUISIANA

CARA OETJENS : CIVIL ACTION NO. 3:17-CV-00146
VERSUS . JUDGE SHELLY D. DICK

B'S RESTAURANT : MAGISTRATE JUDGE
OPERATIONS COMPANY, ET AL RICHARD L. BOURGEOIS

 

JOINT MOTION FOR
DISMISSAL WITH PREJUDICE

NOW INTO COURT, comes Plaintiff, CARA OETJENS, and Defendants, BJ’S
RESTAURANT OPERATIONS COMPANY and BJ’S RESTAURANTS, INC., through
undersigned counsel, who respectfully submit that the above entitled and numbered cause has
been fully compromised with regards to any and all claims asserted by Plaintiff against all
Defendants and request that the above entitled and numbered action be dismissed, with
prejudice, with each party to bear its own clerk of court costs.

WHEREFORE, Plaintiff, CARA OETJENS, and Defendants, BJS’ RESTAURANT
OPERATIONS COMPANY and BJ'S RESTAURANT, INC., through undersigned counsel pray
the above entitled and numbered cause be dismissed, with prejudice, with cach party to bear its
own court costs.

RESPECTFULLY SUBMITTED BY:

s/Scott M. Hawkins

 

Scott M. Hawkins, La. Bar No. 27,498
HAWKINS OETJENS, L.L.C.

4980 Bluebonnet Blvd., Suite A
Baton Rouge, LA 70809

(225) 935-2222 telephone

(225) 319-5996 facsimile
scoul(@hawkinsoetjens.com

ATTORNEY FOR CARA OETJENS
Case 3:17-cv-00146-SDD-RLB Document 28

s/G. Austin Love

 

JAMES M. DILL (Bar Roll #18868)

G. AUSTIN LOVE (Bar Roll #36554)
THE DILL FIRM

$25 Lafayette Street, P.O. Box 3324
Lafayette, Louisiana 70502-3324

(337) 261-1408 telephone

(337) 261-9176 facsimile
alove/@dillfirm.com

ATTORNEYS FOR BJ’S RESTAURANT
OPERATIONS COMPANY AND BJ’S
RESTAURANTS, INC.

11/29/18 Page 2 of 2
